 

MANAGEMENT CONSULTING AGREEMENT AMENDMENT

 

This Management Consulting Agreement Amendment (the “Consulting Agreement
Amendment”) amends that certain Management Consulting Agreement, dated as of
September 19, 2014 (the “Consulting Agreement”), by and between Bone Biologics,
Corp., a Delaware corporation (the “Company”), and The Musculoskeletal
Transplant Foundation, Inc. (the “Consultant”), effective as of December __,
2015 (the “Amendment Effective Date”). Any capitalized term not defined in this
Amendment shall have the meaning set forth in the Consulting Agreement.

 

WHEREAS, the paragraph entitled “Common Stock” which appears in Exhibit B, to
the Consulting Agreement, reads as follows:

 

“Common Stock

 

Consultant shall receive warrants for 50,000 shares of the Company’s $0.001
Common Stock upon completion of the first year of service pursuant to this
Agreement. Consultant shall thereafter receive $50,000 worth of Common Stock
upon completion of each year of service as the Company’s Chief Executive
Officer. Such issuances of Common Stock shall be split into four installments,
each valued at $12,500 and distributed quarterly on the date that the Company
files its Form 10-Q or Form 10-K, as applicable, with the SEC. The Common Stock
will be valued at the average of the trading price for shares of Common Stock
over the 10 day period prior to the issuance.”

 

WHEREAS, the Consultant has completed its first year of service.

 

WHEREAS, on September 19, 2015 the Company granted 31,646 shares of Common Stock
to the Consultant pursuant to Section 2, Exhibit B, of the Consulting Agreement
(the “Prior Share Grant”).

 

WHEREAS, the Consultant should have been granted a total of 40,822 shares of
Common Stock pursuant to Section 2, Exhibit B, of the Consulting Agreement and
therefore, is owed an additional 9,176 shares of Common Stock.

 

WHEREAS, the Company has not granted any options to purchase Common Stock to the
Consultant.

 

WHEREAS, Section 9.7 of the Consulting Agreement provides that the Consulting
Agreement may be modified or amended only by written instrument duly executed by
the Company and the Consultant.

 

WHEREAS, the Company and the Consultant desire to amend certain provisions of
the Consulting Agreement.

 



 1 

 

 

NOW, THEREFORE, in consideration of the mutual agreements set forth herein, and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties hereto hereby agree as follows:

 

1. Initial Option Grant. In connection with the Company’s obligations under
Section 2, Exhibit B, of the Consulting Agreement, subject to approval by the
Board, the Consultant shall receive a fully vested option to purchase 50,000
shares of Common Stock with an exercise price per share equal to the current
fair market value of a share of Common Stock on the date of grant (the “Initial
Option Grant”).

 

The Initial Option Grant will be granted outside of any equity incentive plan
maintained by the Company but shall be subject to the terms of the Company’s
2015 Equity Incentive Plan and shall be evidenced by and subject to the terms
and conditions of the form of Non-Plan Stock Option Grant Notice, Non-Plan Stock
Option Agreement and Non-Plan Notice of Exercise (collectively, the “MTF Initial
Option Grant Package”), in substantially the form attached hereto as Exhibit A.

 

2. Initial Share Grant. Also in connection with the Company’s obligations under
Section 2, Exhibit B, of the Consulting Agreement, subject to approval by the
Board, the Consultant shall receive a number of fully vested shares of Common
Stock equal to (i) the aggregate grant date fair market value of 50,000 shares
of Common Stock minus the aggregate value of 50,000 shares of Common Stock with
a value of $1.00 per share divided by (ii) the grant date fair market value of a
share of Common Stock (the “Initial Share Grant”). For example, assume that the
grant date fair market value of a share of Common Stock is $1.59. Therefore, the
Consultant would be granted 18,553 fully vested shares of Common Stock with a
grant date fair market value of $1.59 per share
([(50,000*$1.59)-(50,000*$1.00)]/$1.59).

 

The Initial Share Grant will be granted outside of the terms of any equity
incentive plan maintained by the Company and shall be evidenced by and subject
to the terms and conditions of the form of Non-Plan Stock Award Grant Notice and
Non-Plan Stock Award Agreement (collectively, the “Non-Plan Share Grant
Package”), in substantially the form attached hereto as Exhibit B.

 

3. 2015 Annual Share Grant. In connection with the Company’s obligations under
Section 2, Exhibit B, of the Consulting Agreement, the Consultant shall receive
an additional 9,176 shares of Common Stock as soon as practicable following the
date of this Consulting Agreement Amendment (such shares, the “2015 Annual Share
Grant”). The 2015 Annual Share Grant shall be granted outside of any equity
incentive plan maintained by the Company.

 

4. Common Stock. The paragraph entitled “Common Stock” which appears in Exhibit
B, to the Consulting Agreement with the following provision:

 

“Common Stock

 

Without any further action of the Board, at the close of business on the date of
each Annual Meeting that occurs on or after December [__]1, 2015, the Consultant
shall automatically be granted a nonstatutory stock option outside of any equity
incentive plan maintained by the Company but shall be subject to the terms of
the Company’s 2015 Equity Incentive Plan to purchase a number of shares of the
Company’s common stock having an Option Value (calculated on the date of grant)
equal to $50,000 (an “Annual Grant”). The “Option Value” of a stock option to be
granted under this Agreement shall be determined using the same method that the
Company uses to calculate the grant-date fair value of stock options in its
financial statements.

 



 2 

 

 

Each Annual Grant shall vest in a series of four (4) successive equal quarterly
installments over the one-year period measured from the date of grant. The
vesting of each Annual Grant is subject to Stroever’s Continuous Service on each
applicable vesting date. Notwithstanding the foregoing, if Stroever remains in
Continuous Service with the Company until immediately prior to the effective
time of a “Change of Control” (as defined in the Company’s 2015 Equity Incentive
Plan), any unvested shares subject to the Annual Grant shall become fully vested
immediately prior to the effective time of such Change of Control.

 

Each Annual Grant shall be granted with a ten year term and shall terminate upon
the earliest of the following: (a) immediately upon the termination of
Stroever’s Continuous Service for Cause; or (b) the expiration date.

 

“Continuous Service” and “Cause” shall have the same meanings as in the
Company’s 2015 Equity Incentive Plan but shall be applied to Stroever and all
references to “Participant” within those definitions as they appear in the
Company’s 2015 Equity Incentive Plan shall refer to Stroever.”

 

Each Annual Grant shall be evidenced by and subject to the terms and conditions
of the standard form of Non-Plan Stock Option Grant Notice, Non-Plan Stock
Option Agreement and Non-Plan Notice of Exercise (collectively, the “MTF Annual
Grant Option Grant Package”), in substantially the form attached hereto as
Exhibit C.

 

5. Additional Terms/Acknowledgements. This Consulting Agreement Amendment sets
forth the entire agreement of the parties with respect to the subject matter
hereof and is intended to supersede all prior negotiations, understandings and
agreements with respect to the subject matter hereof. The Consultant
acknowledges and agrees that the Initial Option Grant, the Initial Share Grant,
and the 2015 Annual Share Grant, together with the Prior Share Grant, are in
full satisfaction of any and all rights to any equity awards earned by the
Consultant under the terms of the Consulting Agreement that was in effect prior
to the date of this Consulting Agreement Amendment and that the Consultant is
not eligible to receive any additional equity awards with respect to any
services that were rendered prior to the date of this Consulting Agreement
Amendment.

 



 



1 NTD: INSERT DATE OF BOARD RESOLUTIONS APPROVING AMENDMENT.

 



 3 

 

 

6. Binding Effect. This Consulting Agreement Amendment shall be binding upon and
inure to the benefit of the parties and their respective successors, permitted
assigns, heirs, executors and legal representatives.

 

7. No Other Changes. Except as expressly set forth herein, all of the provisions
of the Consulting Agreement shall remain unchanged and in full force and effect.
After the date hereof, any reference to the Consulting Agreement shall mean the
Consulting Agreement as amended or modified hereby.

 

8. Counterparts. This Consulting Agreement Amendment may be executed by the
parties hereto in separate counterparts, each of which when so executed and
delivered shall be an original but all such counterparts together shall
constitute one and the same instrument. Each counterpart may consist of two
copies hereof each signed by one of the parties hereto.

 

[Signature page follows.]

 

 4 

 

 

IN WITNESS WHEREOF, the parties hereto have signed their names as of the day and
year first above written.

  

  BONE BIOLOGICS CORPORATION       By:     Name:     Title:         The
Musculoskeletal transplant foundation, inc.       By:     Name:     Title:  

 

 5 

 

 

EXHIBIT A

MTF INITIAL OPTION GRANT PACKAGE

 

 6 

 

 

EXHIBIT B

NON-PLAN SHARE GRANTS PACKAGE

 

 7 

 

 

EXHIBIT C

MTF ANNUAL GRANT OPTION GRANT PACKAGE

 



 8 

 

 